                                                                          P/F

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           X
EAST 18TH MANAGEMENT CORPORATION,
individually and on behalf of all others similarly situated,

                              Plaintiff,
                                                                          MEMORANDUM & ORDER
               -against-
                                                                           18-CV-4068(NGG)(RML)

CSC SERVICEWORKS,INC.,

                              Defendant.
                                                               X
NICHOLAS G. GARAUFIS,United States District Judge.

       In this putative class action. Plaintiff East 18th Management Corporation brings this

action against Defendant CSC ServiceWorks,Inc. alleging breach ofthe lease agreements

entered into between the parties(Compl.(Dkt. 1).) Before the court is Defendant's motion to

dismiss for lack ofsubject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1), failure to state a claim upon which relief can be granted pursuant to Federal Rule of

Civil Procedure 12(b)(6), or,in the alternative, to strike nationwide class allegations and

inapplicable remedies pursuant to Federal Rules of Civil Procedure (12)(f) and

23(c)(1)(a). fSee Def. Mot.to Dismiss ("Mot.")(Dkt. 19).) For the reasons stated below.

Defendant's motion is GRANTED.


L            BACKGROUND


       The court takes the following statement offacts largely from Plaintiffs complaint,the

well-pleaded allegations of which the court generally accepts as true for purposes of Defendants'

motion to dismiss. N.Y. Pet Welfare Ass'n v. City ofNew York. 850 F.3d 79, 86(2d Cir. 2017).
       A. Defendant's Business


       Defendant is the largest provider of coin-operated laundry machines to commercial and

residential buildings in the United States. (Compl.^ 10.) Since its formation in 2013,Defendant

has acquired "Mac-Gray Corporation(one ofthe nation's largest laundry service providers

operating in 44 states), Sparkle Solutions Corporation(Canada's third largest larmdry route

operator), Contmental Laundry Systems (Pittsburgh's largest laundry route operator),

Laundryland Route,Inc.(one ofthe largest laundry facility operators in the Midwest), and other

entities." (Id tt 11-12.)


       Through its regular course of buskiess. Defendant and its acquired companies have

"entered into long-term, standardized lease agreements with multi-unit residential buildings,

commercial entities, colleges, and universities." (Id 113.) Pursuant to these

agreements. Defendant is granted exclusive use and possession ofa laundry room and is

permitted to place laundry equipment in such room. (Id) In exchange. Defendant pays these

entities an agreed-upon percentage of amounts collected from its laundry services after deducting

any refunds paid to the building occupants and any taxes, fees, or other charges imposed on its

equipment or laundry services. (Id      1,14.)


       On May 17, 2017, Defendant's Chief Executive Officer, Mark Hjelle, sent a letter to

Plaintiff announcing "that Defendant would begin deducting an Administrative Fee(the

Administrative Fee)of9.75% from gross collections prior to apportioning revenues to the

Plaintiff and others in the purported class" and that the cost would cover events related to

vandalism, which Plaintiff contends they did not request and did not agree to pay for. (Id      16-

17.) Defendant's website explained that the Administrative Fee covered "processes of billing,

                                                 2
refund processing, website maintenance, clothing claim processing and commission check

processing" as well as costs related to taxes, including "taxes and processing of 1099 IRS forms,

purchase taxes, sales taxes, VAT taxes, etc." (Id. 118.)


       B. The Lease Agreement

       The lease agreement("lease") between Plaintiff and Defendant began on August 5,2011

for an initial seven-year term. ("See Lease(Compl., Ex. A)(Dkt. 1 at ECF p. 13)(Deck of Stacy

Weaver(Dkt. 19-2)12;see also ^ 4.) The initial term ofthe lease expired on August 4,2018;

however Plaintiff allowed the lease to automatically renew for another seven-year

term. (Id.) Plaintiff alleges that, since May 2017, it received lease payments subject to the

Admhiistrative Fee. (Compl. If 31.) Plaintiff does not allege that it ever responded to

Defendant's communication or rejected the implementation ofthe Administrative Fee prior to

filing this lawsuit. (Mot. Ex.1 ^ 9.) On July 16,2018,fourteen months after receiving

Defendant's notice about the Administrative Fee and three weeks prior to the commencement of

the new lease term,Plaiatifffiled this lawsuit. (Compl.)


       C. Present Action


       Plaintiff alleges that the Administrative Fee violates the lease because the "lease does not

allow Defendant to deduct overhead expenses, such as the expense of preparing bills, website

maintenance, and processing refunds, clothing claims, and commission checks from gross

revenues prior to apportioning revenues." (Compl.       19-21.) According to Plaintiff, it did not

request services related to the vandalism fee nor did it agree to pay for the cost ofthese

services. (Id.)


       Defendant claims to have cured the alleged breach pursuant to the lease's notice-and-cure

provision, which allows a breaching party to commence to cure any claimed breach within sixty
                                                 3
days after receiving notice of said breach. (Mot. at 6-7; Lease f 10). On August 30,2018,

Defendant's counsel informed Plaintiffs counsel ofits decision to cure the alleged breach

by crediting Plaintifffor the deduction ofthe Administrative Fee and discontinuing the

Administrative Fee for the remainder ofthe current lease term. (See PI. Resp. in Opp'n to Mot.

at 3("PI. Opp'n")(Dkt. 20).) A check in the amount of$63.56 was initially routed to Plaintiff

and then re-routed to Defendant's counsel upon the request ofPlaintiff's attorney. (Sept. 7,2018

Paul Williams Letter(Dkt. 19-4).) On September 12,2018,Plaintiff's counsel wrote a letter

to Defendant's counsel rejecting the proffered reimbursement, contending the check(1)did not

resolve the Defendant's ongoing improper imposition ofthe Administrative Fee to the

nationwide class and(2)was an inadequate remedy because Plaintiff is entitled to attomey's fees

and other expenses it has incurred from this action. (Sept. 12, 2018 Michael Liskow Letter

(Deck of Michael Liskow, Ex. C)(Dkt. 20 at EOF p. 12).)


II.          PROCEDURAL fflSTORY


         Plaintifffiled its complaint on July 16,2018. (Compl.) On December 19,2018,

Defendant filed its fully briefed motion to dismiss. ("See Mot. PI. Opp'n; Def. Reply in Supp. of

Mot. to Dismiss("Def. Reply")(Dkt. 21.)) On June 18,2019, Defendant submitted notice of

supplemental authority regarding a recently published opinion in a case involving Defendant.

(Def. Not. of Suppl. Authority(Dkt. 23).)^ On June 19,2019, Plaintiff submitted its response in

opposition to Defendant's notice of supplemental authority. (Dkt. 24.)




^ See MJM Visions v. CSC Seriveworks.. Inc.. No. 18-cv-04452(LIG),2019 WL 2451936(E.D.N.Y. June 12,
2019).
III.        LEGAL STANDARD


        A. Subject Matter Jurisdiction

        A claim is "properly dismissed for lack ofsubject matter jurisdiction under Federal Rule

of Civil Procedure 12(b)(1) Avhen the district court lacks the statutory or constitutional power to

adjudicate it." Makarova v. United States. 201 F.3d 110,113(2d Cir. 2000). "Pursuant to Rule

12(b)(1), dismissal for lack ofsubject matter jurisdiction is appropriate ifthe Court determines

that it lacks the constitutional or statutory power to adjudicate the case." Lleshi v. Kerry, 127 F.

Supp. 3d 196,199(S.D.N.Y. 2015)(citing, inter alia, see Makarova. 201 F.3d at 113). "A

plaintiff asserting subject matterjurisdiction has the burden of proving by a preponderance ofthe

evidence thatjurisdiction exists." Giammatteo v. Newton.452 F. App'x 24,27(2d Cir.

2011)(citing Makarova. 201 F.3d at 113). In resolving a motion to dismiss for lack ofsubject

matter jurisdiction,"the court must take all facts alleged in the complaint as true and draw all

reasonable inferences in favor of plaintiff," Nat. Res. Def. Council v. Johnson. 461 F.3d 164,171

(2d Cir. 2006). On such a motion, a court may consider evidence outside the pleadings, such as

affidavits and exhibits. Makarova. 201 F.3d at 113.


        B. Failure to State a Claim


        The purpose of a motion to dismiss for failure to state a claim rmder Rule 12(b)(6) is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark. 508 F.3d 106,111-12

(2d Cir. 2007)(per curiam). A complaint will survive a motion to dismiss if it contains

"sufficient factual matter, accepted as true, to 'state a claim to reliefthat is plausible on its

face.'" Ashcroft v. Iqbal. 556 U.S. 662,678(2009)(quoting Bell Atl. Corp. v. Twomblv. 550

U.S. 544, 570(2007)). "Threadbare recitals ofthe elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id,
         In reviewing a complaint on a motion to dismiss for failure to state a claim, the court

must accept as true all allegations offact in the complaint and draw all reasonable inferences in

favor ofthe plaintiff. ATSl Commc'ns.Inc. v. Shaar Fund. Ltd.. 493 F.3d 87,98(2d Cir. 2007).

"In determining the adequacy ofthe complaint, the court may consider any written instrument

attached to the complaint as an exhibit or incorporated in the complaint by reference, as well as

documents upon which the complaint relies and which are integral to the complaint." Subaru

Distribs. Corp. v. Subaru of Am.. Inc.. 425 F.3d 119,122(2d Cir. 2005). "[W]hatever

documents may properly be considered in connection with the Rule 12(b)(6) motion, the bottom-

line principle is that once a claim has been stated adequately, it may be supported by showing

any set offacts consistent with the allegations in the complaint." Roth v. Jennings. 489 F.3d

499, 510(2d Cir. 2007)(citation and intemal quotation marks omitted).

IV.           DISCUSSION


         Defendant raises two arguments in its motion to dismiss.^ First, Defendant argues

Plaintiffs claim should be dismissed on jurisdictional grounds pursuant to Federal Rule of Civil

Procedure 12(b)(1), contending that the claim is both moot and not ripe.^ (Def. Mem.in Supp. of

Mot. to Dismiss("Mem.")(Dkt. 19-1) at 1-2.) Second, Defendant argues Plaintiffs claim

should be dismissed on substantive grounds pursuant to Federal Rule of Civil Procedure




^ Defendant also moves to strike Plaintiffs nationwide class allegations and request for injunctive relief. (Def.
Mem.in Supp. of Mot. to Dismiss("Mem.")(Dkt. 19-1) at 10-11.) The court need not address these arguments
because the court dismisses this action for lack ofsubject matter jurisdiction.
^ Mootness ensures that the parties interests exist throughout the "life" ofthe lawsuit. Samele v. Zucker, 324 F.
Supp. 3d 313, 327(E.D.N.Y 2018)(citing Comer v. Cisneros, 37 F. 3d 775, 798(2d Cir. 1994)). A party cannot
moot its case by ending its unlawful conduct once sued. Already. LLC v. Nike. Inc.. 568 U.S. 85,91 (2013)).
However, a "case is moot when the issues presented are no longer live or when the parties lack a legally cognizable
interest in the outcome." Samele. 324 F. Supp. 3d at 327(citing Ctv. of L.A. v. Davis. 440 U.S. 625,631 (1979)).
The court need not address whether the issue is moot because the action is not ripe for review. Jungels v. N.Y.. 50
Fed. App'x 43,45(2d. Cir. 2002).
12(b)(6), asserting Plaintifffailed to allege that Defendant breached the lease and that Plaintiff

met a condition precedent in the lease. (Mem. at 2.) When faced with a motion to dismiss

pursuant to Rules 12(b)(1) and 12(b)(6), the court must address the 12(b)(1) arguments first.

GW Holdings Groun. LLC v. US ffighland. Inc.. 367 F. Supp. 3d 78, 80-81 (S.D.N.Y. 2019)

(citation omitted). Thus,the court need not address Defendant's Federal Rule of Civil Procedure

12(b)(6) motion because the court dismisses this action on jurisdictional grounds for the reasons

stated below.



         Ripeness is a jurisdictional issue which the court is obliged to consider first. Murphy v.

New Milford Zoning Com'n.402 F.3d. 342,347(2d Cir. 2005)(citing Vandor. Inc. v. Militello.

301 F. 3d 37,38(2d Cir. 2002)(per curiam). "The ripeness doctrine is drawn both firom Article

III limitations on judicial power and firom prudential reasons for refusing to exercise

jurisdiction." Nat'l Park Hosp. Ass'n v. Dep't of Interior. 538 U.S. 803, 808(2003)(citation and

quotation marks omitted). This doctrine "prevents a federal court firom entangling itselfin

abstract disagreements over matters that are premature for review because the injury is merely

speculative and may never occur." Ross v. Bank of Am.. N.A.(USAT 524 F.3d 217,226(2d

Cir. 2008).


         The ripeness doctrine requires a two-prong inquiry into (1)"the fitness ofthe issues for

judicial decision" and(2)"the hardship to the parties of withholding court

consideration." Murphv.402 F.3d at 347(intemal quotations omitted)(quoting Abbott Labs, v.

Gardner. 387 U.S. 136,149(1967), overruled on other grounds. Califano v. Sanders. 430 U.S.



 The court notes that Plaintiffs lawsuit is not the only action against Defendant that has been filed in this district.
While the disputed lease contained different contractual language firom the present and was governed by California
law, Judge Glasser granted Defendant's motion to dismiss for lack of subject matter jurisdiction.        MJM Visions
V. CSC Seriveworks.. Inc., No. 18-cv-04452(ILG),2019 WL 2451936(E.D.N.Y. June 12,2019).
99,97(1977)). The first prong requires a weighing ofthe sensitivity ofthe issues presented and

whether there is a need for more factual development before adjudication. Id. The second prong

requires courts "to gauge the risk and severity ofinjury to a party that will result ifthe exercise

ofjurisdiction is declined." Id (citing Abbott Labs. 387 U.S. at 149). The plaintiff bears the

burden of pleading ripeness, indicating that "the facts alleged, under all the circumstances, show

that there is a substantial controversy, between parties having adverse legal interests, of

sufficient immediacy and reality to justify judicial resolution." Greenlight Reinsurance. Ltd. v.

Appalachian Underwriters. Inc.. 958 F. Supp. 2d 507,518(S.D.N.Y. 2013)(quoting Marchi v.

Bd. Of Coop. Educ. Servs., 173 F.3d 469,478(2d Cir. 1999)(quotation marks and citations

omitted)).


         Defendant argues that, because Plaintiff did not provide it with notice and an opportunity

to cure an alleged breach prior to filing suit, this action is not ripe for review.^ A claim is not
ripe for adjudication when a contractual condition precedent has not been met. Sirob Imports.

Inc. V. Peerless Ins. Co.. 958 F. Supp. 2d 384, 389(E.D.N.Y. 2013), affd. 558 F. App'x 32(2d

Cir. 2014); MBIA Inc. v. Certain Underwriters at Llovd's. London.33 F. Supp. 3d 344,356

(S.D.N.Y. 2014). In accordance with the choice oflaw provision in the parties' lease (Lease

12(h)), the court will apply New York law to determine whether the notice-and-cure provision

was intended to be a condition precedent prior to filing suit.

         A.Notice-and-Cure Provision

         It is well established under New York law that contracts are to be construed in

accordance with the parties' mtent by looking at the four comers ofthe document. Kortright


^ The alleged breach is a failure to pay rent due to Defendant's imposition ofthe Administrative Fee, which Plaintiff
claims falls outside the scope of deductions permitted under the lease.

                                                          8
Capital Partners LP v. Investcorp Inv. Advisers Ltd.. 327 F. Supp. 3d 673,680(S.D.N.Y. 2018)

(citing MHR Capital Partners LP v. Preestek. Inc.. 912 N.E.2d 43,47(N.Y. 2009)). A written

agreement that is "complete, clear, and unambiguous on its face must be enforced according to

the plain meaning of its terms." Id at 680(quoting MHR Capital Partners LP.912 N.E.2d at

47). New York courts emphasize substance and a sensible meaning of words over form. Collins

V. Harrison-Bode. 303 F.3d 429,433(2d Cir. 2002)(citing Kass v. Kass. 696 N.E.2d 174,181

(N.Y. 1998)).


       The parties' lease includes the following notice-and-cure provision ("paragraph 10"):

                NOTICE OF DEFAULT. Each party agrees that it will notify the
                other in writing by certified mail, return receipt requested, of any
                claimed breach of this Lease. Each party further agrees not to
                declare the other in default of any of the terms or conditions of
                this Lease unless the party who has received notice of any claimed
                breach fails to commence to cure the claimed breach within Sixty
                (60)days after receiving said notice.

(Compl. 110.)


        The critical language within the notice-and-cure provision is the term "unless." Courts

have continuously held the terms "unless,""if," and "until" to be "unmistakable language of

condition" rather than a promise. Kortright Capital Partners LP.327 F. Supp. 3d at 681

(quoting Oppenheimer & Co. v. Oppenheim. Appel. Dixon & Co.. 660 N.E. 2d 415,418(N.Y.

1995)). A condition precedent is "an act or event, other than a lapse oftime, which, unless the

condition is excused, must occur before a duty to perform a promise in the agreement

arises." Bank ofN.Y. Mellon Trust Co. v. Morgan Stanlev Mortg. Capital. Inc.. 821 F.3d 297,

305(2d Cir. 2016)(quoting Onnenheimer & Co.. 660 N.E. 2d at 418). The court interprets the

notice-and-cure provision to mean that each party cannot be in breach ofthe lease unless it was

first provided with notice ofany claimed breach and a 60-day opportunity to cure any claimed

                                                 9
breach. The prescribed method of notice is in writing, via certified mail, retum receipt

requested.


          Plaintiff argues that the notice-and-cure provision only requires a party to provide notice

and an opportunity to cure prior to declaring the other in default of any terms or conditions ofthe

lease and is silent as to whether notice is a condition precedent that must be satisfied prior to the

filing of a lawsuit. (PI. Opp'n at 8.) Moreover, Plaintiff contends that the notice-and-cure

provision uses the terms "breach" and "default" in different ways, and that the only reasonable

interpretation is that "default" means something more than breach, such as total breach. (Id.) In

making this argument. Plaintiff relies on U.S.W. Fin. Servs Inc. v. Marine Midland Realtv Corp.,

810 F. Supp. 1393,1396,1404(S.D.N.Y. 1992), where three connected but disputed documents

between multiple parties were in dispute. There,the court found that the meaning ofthe terms

"default" and "curable" were disputed issues offact because there was a direct clash as to

whether the parties intended a third-party to have notice and an opportunity to cure prior to

termination. This case is distinguishable because the court is asked to look at only one lease

agreement between only two parties. Here, the terms "breach" and "default" are clearly separate

legal concepts that are not being used in this contract interchangeably or in different ways.^
Where parties dispute the meaning ofcontractual language,the court must "give effect to the

expressed intentions ofthe parties." Law Debenture Trust Co. ofN.Y. v. Maverick Tube Corp.,

595 F.3d 458,467(2d Cir. 2010)(citing Hunt Ltd. v. Lifschultz Fast Freight. Inc., 889 F.2d


® See, e.g.. Black's Law Dictionary(10th ed. 2014)(defining "default" as "[t]he omission or failure to perform a
legal or contractual duty"; defining "breach of contract" as a "[vjiolation ofa contractual obligation by failing to
perform one's own promise, by repudiating it, or by interfering with another party's performance"; and defining
"material breach" as "[a] breach of contract that is significant enough to permit the aggrieved party to elect to treat
the breach as total(rather than partial), thus excusing that party from further performance and affording it the right
to sue for damages.")



                                                           10
1274,1277(2d Cir. 1989)). The best evidence ofthe parties' intentions is what is written in the

agreement itself. Greenfield v. Phillies Records. Inc.. 780 N.E.2d 166, 170(N.Y. 2002). The

paragraph proceeding the notice-and-cure provision helps ascertain the intended meaning ofthe

term "default." The parties lease agreement includes the following provision ("paragraph 11"):

       STATUS QUO.In the event that Lessor declares Lessee to be in default for other than
       its failure to pay rent or seeks to terminate or cancel this lease contrary to its terms,
       then Lessor agrees not to deny Lessee access to the Premises and further agrees that
       Lessor will not remove or disconnect or cause to be removed or disconnected the
       Lessee's coin metered laundry equipment vmtil such time as the claimed default and/or
       cancellation ofthis Lease has been finally adjudicated by a Court ofLaw,provided that
       Lessee continue to pay Lessor the rent required by the terms ofthe Lease. In the event
       that Lessor violates or threatens to violate the terms ofthis Paragraph "11",then Lessor
       hereby consents to Lessee restraining said violation or threatened violation by obtaining
       injimctive relief including, but not limited to, a temporary restraining order and
       preliniinary injunction."

(Lease If 11.) Reading paragraphs 10 and 11 ofthe lease as a whole,the court accepts

Defendant's contention that the term "default" includes failure to pay rent. As is made clear by

the plain language ofparagraph 11 in the Lease,"failure to pay rent" is specifically carved out as

a default. Here,the alleged breach is failure to pay rent, which is an alleged "default" that

required notice and an opportunity to cure.


       B. Ambiguity

       Plaintiff further argues that the notice-and-cure provision should not be construed as a

condition precedent to filing a lawsuit because the provision is ambiguous. "The existence of an

ambiguity is a threshold question to be decided by the court as a matter oflaw." Elian Corp..

Inc. V. Donekwang Intern. Co.. Ltd.. No.09-CV-414(LAP)2011 WL 4343844, at *2(S.D.N.Y.

Aug. 15,2011)(citing Revson v. Cinque & Cinoue. P.C.. 221 F.3d 59,66(2d Cir. 2000). The

court is not required to accept a plaintiffs allegation that a contract term is ambiguous, even at

the motion-to-dismiss stage. Platinum-Montaur Life Sciences LLC v. Navidea

                                                 11
Biopharmaceuticals, Inc.. No. 17-cv-9591(VEC)2018 WL 5650006, at *3(S.D.N.Y. Oct. 1,

2018). The court's reading ofthe plain language ofthe notice-and-cure provision does not

support Plaintiff's finding of ambiguity.


         Under New York common law, an ambiguity exists where the terms ofthe contract

"could suggest more than one meaning when viewed objectively by a reasonably intelhgent

person who has examined the context ofthe entire integrated agreement and who is cognizant of

the customs, practices, usages and terminology as generally understood in the particular trade or

business." Law Debenture Trust Co. ofN.Y. v. Maverick Tube Corp., 595 F.Sd 458,466(2d

Cir. 2010)(citing Int'l Multifoods Corp. v. Comm. Union Ins. Co.. 309 F.3d 76,83(2d Cir.

2002)(internal quotations omitted).^ As stated above,the court accepts the plain meaning ofthe

term "unless" to be an express condition precedent.                Ambrose v. Citv of White Plains. No.

lO-CV-4946(CS)2018 WL 1635498, at *12(S.D.N.Y. Apr. 2,2018)("Language whose

meaning is otherwise plain does not become ambiguous merely because the parties urge different

interpretations in the litigation.")(quoting Hunt Ltd. v. Lifschultz Fast Freight. Inc.. 889 F.2d

1274,1277(2d Cir. 1989)).


        C. Futmty

        Plaintifffurther argues Defendant had actual notice ofits breach in light of other similar

actions pending against Defendant and therefore, notice was not required because it would have




^ The cases Plaintiffrelies on a re distinguishable. In Kass v. Kass. 663 N.Y.S.2d 581 (N.Y. App. Div. 1997), afFd
91 N.Y. 2d 554(1998), the court found the provision "[s]hould we for any reason no longer wish to attempt to
initiate a pregnancy, we understand that we may determine the disposition of our frozen pre-zygotes remaining in
storage" to be ambiguous. Unlike the disputed provision here, which includes the term "unless," the disputed
provision in Kass did not include any ofthe terms courts have typically found to be language of
condition. Oppenheimer & Co.,660 N.E. 2d at 418.

                                                        12
been fiitile.^ New York common law does not require strict compliance with a contractual

notice-and-cure provision when providing an opportunity to cure would be useless, or when it is

impossible to cure. Giuffre Hvundai. Ltd. v. Hvundai Motor America, 756 F.3d 204,209(2d

Cir. 2014) Cciting Wolff& Munier. Inc. v. Whiting-Tumer Contracting Co.. 946 F.2d 1003,1009

(2d Cir. 1991)). Where a party engaged in fraudulent, illegal, and deceptive business practices

and the parties' agreement stipulated against engaging such practices, courts have found such a

breach to be incurable and notice to be futile. Giuffre Hvundai. Ltd., 756 F.3d at 206. Here,

Plaintiff has not alleged fraud. Moreover,Plaintiff cannot rely on Defendant's alleged breach

with other parties, many in different states, which involve different lease agreements, as actual

notice for this action.


        D. Sufficient Notice


        Finally, Plaintiff argues that if notice was required. Defendant's letter aimouncing the

imposition ofthe Administrative Fee and Plaintiffs filing ofthis lawsuit, would have satisfied

the notice requirement. As stated above,the court finds the notice-and-cure provision to be an

express unambiguous condition precedent. Substantial performance is not enough to fulfill an

express condition precedent. Strict compliance is required. Bank of N.Y. Mellon Trust Co..

N.A. V. Morgan Stanlev Mortg. Canital. Inc.. 821 F.3d 297,317(2d Cir. 2016)

(citing Oppenbeimer & Co.. 660 N.E. 2d at 419). The court must enforce express conditions,

even if enforcement would result in a harsh outcome, because they are manifestation ofthe

parties' intent. Kortright Capital Partners LP v. Investcom Inv. Advisers Ltd. 327 F. Supp. 3d



^ See Summit Gardens Associates v. CSC ServiceWorks Inc.. No. 17-CV-02553(N.D. Ohio, filed Dec. 7,2017);
Kav-Kav Realty Corp. v. CSC ServiceWorks. Inc.. No. 17-cv-07464(E.D.N.Y., filed Dec. 22,2017); National 44
T.imited Partnership v. CSC ServiceWorks. Inc.. No. 18-cv-205 (E.D. Wis., filed Feb. 7,2019); and Madison
Landing LP v. CSC ServiceWorks Inc.. No. 18-cv-272(N.D. Ala., filed Feb. 16,2018).

                                                     13
673,680(S.D.N.Y. 2018)(citing Oppenheimer & Co.. 660 N.E. at 418). Here, each party

agreed to provide written notice in certified mail, retum receipt requested, of any claimed breach

ofthe lease. (Lease 10.)


       Even ifthe notice-and-cure provision was not a condition precedent to filing a lawsuit.

Plaintiff's complaint does not constitute valid notice. In Panda Capital Corp. v Kopo Int'L 662

N.Y.S.2d 584,586(N.Y. App. Div. 1997), which Plaintiff relies on (PI. Opp'n at 9), the court

held that filing a lawsuit constituted valid notice when the parties could invoke § 2-17 ofthe

Uniform Commercial Code. Here,the alleged breach of contract is govemed by New York

common law. (Lease f 10(h).) Even ifthe lease was govemed by the UCC,the offset provision

of§ 2-17 can only be invoked when both parties breached the same contract. Panda Capital

Corp.. 662 N.Y.S.2d at 586. Here, Plaintiff argues that Defendant's alleged breach of contract

with another party constituted sufficient notice. However,those agreements included different

language from the Lease here. The court, therefore, finds that sufficient notice was not provided

to Defendant.


V. CONCLUSION



       For the reasons set forth above. Plaintiff's action is not ripe for adjudication and

Defendant's motion to dismiss for lack ofsubject matter jurisdiction(Dkt. 19)is

GRANTED.



       SO ORDERED.
                                                                      s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                            NICHOLAS G. GARAUFIS
       July   2019                                                   United States District Judge




                                                14
